IN THE SUPREME COURT OF APPEALS OF WEST VIRGINIA

                                September 2021 Term                    FILED
                                   _____________                  November 16, 2021
                                                                        released at 3:00 p.m.
                                                                    EDYTHE NASH GAISER, CLERK
                                     No. 21-0234                    SUPREME COURT OF APPEALS
                                                                         OF WEST VIRGINIA
                                    _____________

                                LARRY BRADFORD,
                               Plaintiff Below, Petitioner

                                           V.

         WEST VIRGINIA SOLID WASTE MANAGEMENT BOARD,
                      Defendant Below, Respondent
           ________________________________________________

         Certified Questions from the Circuit Court of Kanawha County
                    The Honorable Jennifer F. Bailey, Judge
                           Civil Action No. 15-C-1543

                   CERTIFIED QUESTIONS ANSWERED
             ________________________________________________

                          Submitted: November 1, 2021
                            Filed: November 16, 2021


Kathy A. Brown                                  James E. Simon
Timothy D. Houston                              Kevin L. Carr
Brown Houston PLLC                              Megan W. Mullins
Charleston, West Virginia                       Spilman Thomas & Battle PLLC
Attorneys for the Petitioner                    Charleston, West Virginia
                                                Attorneys for the Respondent


CHIEF JUSTICE JENKINS delivered the Opinion of the Court.
                             SYLLABUS BY THE COURT



              1.     “When a certified question is not framed so that this Court is able to

fully address the law which is involved in the question, then this Court retains the power

to reformulate questions certified to it under both the Uniform Certification of Questions

of Law Act found in W. Va. Code, 51-1A-1, et seq. and W. Va. Code, 58-5-2 [(1998)], the

statute relating to certified questions from a circuit court of this State to this Court.”

Syllabus point 3, Kincaid v. Mangum, 189 W. Va. 404, 432 S.E.2d 74 (1993).



              2.     “The primary object in construing a statute is to ascertain and give

effect to the intent of the Legislature.” Syllabus point 1, Smith v. State Workmen’s

Compensation Commissioner, 159 W. Va. 108, 219 S.E.2d 361 (1975).



              3.     “It is a fundamental rule of construction that, in accordance with the

maxim noscitur a sociis, the meaning of a word or phrase may be ascertained by reference

to the meaning of other words or phrases with which it is associated. Language, although

apparently general, may be limited in its operation or effect where it may be gathered from

the intent and purpose of the statute that it was designed to apply only to certain persons or

things, or was to operate only under certain conditions.” Syllabus point 4, Wolfe v. Forbes,

159 W. Va. 34, 217 S.E.2d 899 (1975).



                                              i
              4.     “Statutes which relate to the same subject matter should be read and

applied together so that the Legislature’s intention can be gathered from the whole of the

enactments.” Syllabus point 3, Smith v. State Workmen’s Compensation Commissioner,

159 W. Va. 108, 219 S.E.2d 361 (1975).



              5.     “It is not for this Court arbitrarily to read into a statute that which it

does not say. Just as courts are not to eliminate through judicial interpretation words that

were purposely included, we are obliged not to add to statutes something the Legislature

purposely omitted.” Syllabus point 11, Brooke B. v. Ray C., II, 230 W. Va. 355, 738 S.E.2d

21 (2013).



              6.     A county solid waste authority has no power to enter into a fixed-term

employment contract with a non-civil service employee. Accordingly, any such contract

is unenforceable and void as a matter of law.




                                              ii
Jenkins, Chief Justice:

             The Circuit Court of Kanawha County certifies four questions to this Court

pertaining to the ability of a county solid waste authority to enter into a fixed-term

employment contract with a non-civil service employee, whether a liquidated damages

provision in such a contract is enforceable, whether defenses of estoppel and/or waiver

may be asserted to enforce such a contract, and whether such a contract may be implied.

After considering the parties’ briefs and oral arguments, the appendix record submitted,

and the relevant statutes and legal precedent, we conclude that a county solid waste

authority has no power to enter into a fixed-term employment contract with a non-civil

service employee. Accordingly, any such contract is unenforceable and void as a matter

of law.



                                            I.

                    FACTUAL AND PROCEDURAL HISTORY

             In June of 2008, the Nicholas County Solid Waste Authority (“NCSWA”)

executed a “Manager Employment Contract and Agreement” 1 with employee Larry

Bradford (“Mr. Bradford”), 2 under which Mr. Bradford was to continue in his position as


             1
                 While the parties indicate that the contract was entered into on or around
July 1, 2008, it was notarized on June 17, 2008.

             The contract acknowledges that Mr. Bradford was “presently employed by
             2

NCSWA as its manager.”

                                            1
Manager of the Nicholas County Solid Waste Facility for a fixed term of five years. 3

Pertinent to the questions certified by the circuit court, the contract provided as follows,

with Mr. Bradford being identified as “Manager,”

              1.     TERM:

                      NCSWA does hereby employ Manager in the capacity
              of manager of the Nicholas County Solid Waste facility and
              landfill . . . and Manager accepts such employment. The
              parties agree that Manager shall continue the duties he is now
              performing. The term of this Agreement shall begin on the 1st
              day of July, 2008 and terminate on the 1st day of July, 2013.
              The parties agree that before the first anniversary date of this
              Agreement, and thereafter on or before each subsequent
              anniversary date, they shall me[e]t and determine whether to
              extend the term of this Agreement for an additional period of
              one (1) year. If both parties agree, the term of this Agreement
              shall be extended by such one (1) year period. In the event
              NCSWA elects not to extend the term of this Agreement for
              the one (1) additional year referred to above, on or before the
              first anniversary date of the term of this agreement, NCSWA
              shall pay unto Manager the sum of Thirty Thousand Dollars
              ($30,000.00). In the event the Manager elects not to extend the
              term of this Agreement for the one (1) additional year, on or
              before the anniversary date of the term of this Agreement,
              Manager shall pay NCSWA the sum of Thirty Thousand
              Dollars ($30,000.00). If the parties agree to extend the term of

              3
                 The contract also contained a rolling provision. As evidenced by the
contract terms quoted in the body of this opinion below, the contract was to begin on July
1, 2008, and terminate on July 1, 2013. However, according to its rolling provision, before
the first anniversary date of the agreement, and on or before each anniversary thereafter,
the parties were required to meet and determine whether to extend the contract for a period
of one year. Thus, before July 1, 2009, the parties were required to decide whether to
extend the contract to July 1, 2014. If either party elected not to extend the contract, that
party became obligated to pay the other party $30,000. The result of this provision is that,
without the payment of $30,000 for declining to extend the contract, or a mutual election
to not extent the contract, the contract always had a term of five years remaining.

                                             2
this Agreement[,] they shall execute an acknowledge [sic] of
such extension. In the event both of the parties elect not to
extend the term of this Agreement as set forth in this paragraph
this Agreement shall continue without such extension and
without payment of any amount to either party. The parties
Agreement [sic] acknowledge that this Agreement may be
terminated for cause as set forth hereinafter and also may be
terminated without cause as set forth hereinafter.
Notwithstanding any provision set forth herein, the parties may
terminate this Agreement upon the mutual Agreement of the
parties. It is [sic] intent of this section that the term of this
Agreement shall not be more than five (5) years, in any event.

       ....

5.     TERMINATION:

       ....

       (D) Notwithstanding any other provisions of the
contract, either party may terminate this agreement, upon
ninety (90) days written notice to the other party, with or
without cause. In the event Manager elects to terminate this
Agreement, pursuant to this subparagraph, before the
expiration of this [sic] term of this Agreement and such
termination occurs during a time when the term of this
Agreement is five (5) years he shall pay NCSWA the sum of
Twenty Thousand Dollars ($20,000.00). If such termination
occurs at any time when the term of this Agreement is less than
five (5) years, Manager shall pay NCSWA the sum of Five
Thousand Dollars ($5,000.00). In the event NCSWA elects to
terminate this Agreement, pursuant to this subparagraph,
before the expiration of the term of this Agreement and such a
termination occurs during a time when the term of this
agreement is five (5) years it shall pay Manager the sum of One
Hundred Thousand Dollars ($100,000.00). If such termination
occurs at a time when the term of this Agreement is less than
five (5) years, NCSWA shall pay Manager the sum of Eighty
Thousand Dollars ($80,000.00). The amount to be paid by and
to either party upon his or its election to terminate this
Agreement, pursuant to this subparagraph, was a result of

                               3
             negotiations between the parties and represents a liquidated
             damage payment for the early termination of this Agreement,
             without cause. The parties acknowledge and agree that any
             damages or losses which may be suffered by either of them as
             a result of an early termination of this Agreement pursuant to
             this subparagraph are difficult, if not impossible, to calculate
             and that the amount to be paid by either party to the other upon
             the termination of this Agreement, pursuant to this
             subparagraph, before the expiration of its term, is fair and
             reasonable . . . .


             On June 18, 2014, the West Virginia Solid Waste Management Board

(“WVSWMB”) exercised its power of supersedure over the NCSWA pursuant to West

Virginia Code section 22C-3-26 (eff. 2005). 4 The next day, Mr. Bradford’s employment

was terminated by the WVSWMB.




             4
                 According to this code section,

                     For purposes of exercising the authority provided under
             section nine-a [§ 22C-4-9a], article four of this chapter, the
             board may by resolution supersede and exercise, in part or
             whole, the powers granted to only county or regional solid
             waste authorities that operate solid waste facilities as provided
             in chapters seven [§§ 7-1-1 et seq.], twenty-two [§§ 22-1-1 et
             seq.], twenty-two-c [§§ 22C-1-1 et seq.] and twenty-four [§§
             24-1-1 et seq.] of this code. Actions of the board supersede
             those powers granted to only county or regional solid waste
             authorities that operate solid waste facilities.

W. Va. Code § 22C-3-26.

                                              4
              Mr. Bradford then initiated the underlying lawsuit, in August 2015, in which

he has asserted causes of action for violation of the West Virginia Wage Payment and

Collection Act and for breach of contract. The litigation continued over the next few years,

and, on January 8, 2018, the parties jointly moved the circuit court to certify questions to

this Court. By order entered on March 11, 2021, the circuit court certified the following

questions:

              a.     Whether a fixed-term employment contract between a
                     non-civil service employee and a government entity is
                     enforceable as a matter of law?

              b.     Whether a fixed-term employment contract between a
                     non-civil service employee and [a] government entity
                     that contains liquidated damages provisions applicable
                     to both contracting parties is enforceable as a matter of
                     law?

              c.     Whether the defenses of estoppel and/or waiver can be
                     asserted against a government entity that enters into an
                     employment contract that is later challenged as void
                     and/or voidable?

              d.     Whether an implied contract may exist between a non-
                     civil service employee and a government entity?

The circuit court answered each question in the negative. We accepted the certified

questions and placed this matter on the docket for argument under Rule 20 of the West

Virginia Rules of Appellate Procedure.




                                             5
                                              II.

                                STANDARD OF REVIEW

              Our review of questions certified by a circuit court is plenary. “The appellate

standard of review of questions of law answered and certified by a circuit court is de novo.”

Syl. pt. 1, Gallapoo v. Wal-Mart Stores, Inc., 197 W. Va. 172, 475 S.E.2d 172 (1996). To

the extent that our resolution of the questions herein presented requires us to engage in

statutory interpretation, we apply the same level of review. “Where the issue on an appeal

from the circuit court is clearly a question of law or involving an interpretation of a statute,

we apply a de novo standard of review.” Syl. pt. 1, Chrystal R.M. v. Charlie A.L., 194

W. Va. 138, 459 S.E.2d 415 (1995). Mindful of these standards, we proceed to our analysis

of the questions presented.



                                              III.

                                       DISCUSSION

              At the outset, we acknowledge our authority to reformulate certified

questions:

                      When a certified question is not framed so that this
              Court is able to fully address the law which is involved in the
              question, then this Court retains the power to reformulate
              questions certified to it under both the Uniform Certification of
              Questions of Law Act found in W. Va. Code, 51-1A-1, et seq.
              and W. Va. Code, 58-5-2 [(1998)], the statute relating to
              certified questions from a circuit court of this State to this
              Court.


                                               6
Syl. pt. 3, Kincaid v. Mangum, 189 W. Va. 404, 432 S.E.2d 74 (1993). In accordance with

this authority, we reformulate and reorganize the questions certified by the circuit court as

follows:

              1.     Is a fixed-term employment contract between a non-
                     civil service employee and a county solid waste
                     authority enforceable as a matter of law?

              2.     May an implied fixed-term employment contract exist
                     between a non-civil service employee and a county
                     solid waste authority?

              3.     Is a fixed-term employment contract between a non-
                     civil service employee and a county solid waste
                     authority that contains liquidated damages provisions
                     applicable to both contracting parties enforceable as a
                     matter of law?

              4.     May the defenses of estoppel and/or waiver be asserted
                     against a county solid waste authority that enters into a
                     fixed-term employment contract with a non-civil
                     service employee when that contract is later challenged
                     as void and/or voidable?


              We begin our analysis with reformulated question one, i.e., is a fixed-term

employment contract between a non-civil service employee and a county solid waste

authority enforceable as a matter of law? Mr. Bradford argues that a county solid waste

authority may enter into such an employment contract pursuant to West Virginia Code

sections 22C-4-17 (eff. 1994) and 22C-4-23 (eff. 2001). For the reasons that follow, we

disagree.




                                             7
              Before examining these statutory provisions, we pause to clarify our proper

role in ascertaining their meaning. When this Court endeavors to construe a statutory

provision, our primary aim is to give effect to the intent of the Legislature. “The primary

object in construing a statute is to ascertain and give effect to the intent of the Legislature.”

Syl. pt. 1, Smith v. State Workmen’s Comp. Comm’r, 159 W. Va. 108, 219 S.E.2d 361

(1975). Accordingly, “When a statute is clear and unambiguous and the legislative intent

is plain, the statute should not be interpreted by the courts, and in such case[,] it is the duty

of the courts not to construe but to apply the statute.” Syl. pt. 5, State v. Gen. Daniel

Morgan Post No. 548, Veterans of Foreign Wars, 144 W. Va. 137, 107 S.E.2d 353 (1959).

On the other hand, “A statute that is ambiguous must be construed before it can be applied.”

Syl. pt. 1, Farley v. Buckalew, 186 W. Va. 693, 414 S.E.2d 454 (1992).



              Looking first at West Virginia Code section 22C-4-17, we note that it is titled

“Operating contracts” and provides that

                     The board may enter into contracts or agreements with
              any persons, firms or corporations for the operation and
              management of the solid waste facilities for such period of time
              and under such terms and conditions as are agreed upon
              between the board and such persons, firms or corporations.
              The board has power to provide in the resolution authorizing
              the issuance of bonds or notes, or in any trust indenture
              securing such bonds or notes, that such contracts or agreements
              are valid and binding upon the authority as long as any of said
              bonds or notes, or interest thereon, are outstanding and unpaid.

W. Va. Code § 22C-4-17. This provision has never before been interpreted.


                                               8
              West Virginia Code section 22C-4-17 grants to “[t]he board” the power to

enter into certain contracts. The term “[t]he board” is not defined in this article, so,

theoretically, it could refer to either the board of a county or regional solid waste authority

or to the WVSWMB. However, giving proper context to this section and the article in

which it appears, which is the article addressing county and regional solid waste authorities,

this reference clearly is intended to refer to the board of directors for a county or regional

solid waste authority, the designated governing body of a county or regional solid waste

authority. See W. Va. Code § 22C-4-7(a) (eff. 1994) (“The management and control of the

authority, its property, operations and affairs of any nature is vested in and governed by

the board of directors.”). See also W. Va. Code § 22C-4-3(b) (eff. 2000) (creating county

solid waste authorities and providing for appointment of “[t]he authority board of

directors”); W. Va. Code § 22C-4-4(b) (eff. 2000) (establishing regional solid waste

authorities and providing for appointment of “[t]he board of directors of the regional solid

waste authority”). 5



              The specific types of contracts the board may enter under West Virginia Code

section 22C-4-17 are “contracts or agreements with any persons, firms or corporations for



              The fact that a reference to “the board” in Article 4 is not intended to be the
              5

WVSWMB is also reflected by the fact that, in Article 4, the Legislature refers to the
WVSWMB by its full name. See, e.g., W. Va. Code § 22C-4-3(a) (eff. 2000 ) (referring to
the “solid waste management board”); W. Va. Code § 22C-4-4(a) (eff. 2000) (same);
W. Va. Code § 22C-4-9a (eff. 2005) (same); W. Va. Code § 22C-4-24 (eff. 2005) (same).

                                              9
the operation and management of the solid waste facilities for such period of time and

under such terms and conditions as are agreed upon . . . .” Mr. Bradford focuses upon the

term “persons,” and observes that the term, as used in Article 4, expressly includes “person

or individual.” W. Va. Code § 22C-4-2(h) (eff. 1998) (defining the term “[p]erson”). He

effectively urges an interpretation of that term for purposes of West Virginia Code section

22C-4-17 that includes an “employee” as a person or individual. However, that provision

does not specifically refer to “employee,” and neither does the definition of the term

“person.” So, to this extent, the statute is vague. Based upon our examination of this

provision, we find no Legislative intent for including an “employee” within the meaning

of “persons” as used in West Virginia Code section 22C-4-17. First,

                     It is a fundamental rule of construction that, in
              accordance with the maxim noscitur a sociis, the meaning of a
              word or phrase may be ascertained by reference to the meaning
              of other words or phrases with which it is associated.
              Language, although apparently general, may be limited in its
              operation or effect where it may be gathered from the intent
              and purpose of the statute that it was designed to apply only to
              certain persons or things, or was to operate only under certain
              conditions.

Syl. pt. 4, Wolfe v. Forbes, 159 W. Va. 34, 217 S.E.2d 899 (1975). See also Syl. pt. 3, Barr

v. NCB Mgmt. Servs., Inc., 227 W. Va. 507, 711 S.E.2d 577 (2011) (same). Here, the term

“persons” is associated with “firms or corporations.” Plainly, “firms or corporations”

cannot refer to an employee. Thus, it is unlikely that the Legislature intended “persons” to

include employees.     Finding no evidence that the Legislature intended to include

“employees” among the persons with whom the board of a county solid waste authority

                                            10
may contract, we decline to add employees to the statute. See Martin v. Randolph Cnty.

Bd. of Educ., 195 W. Va. 297, 312, 465 S.E.2d 399, 414 (1995) (“‘[C]ourts must presume

that a legislature says in a statute what it means and means in a statute what it says there.’

Connecticut Nat’l Bank v. Germain, 503 U.S. 249, 253-54, 112 S. Ct. 1146, 1149, 117

L. Ed. 2d 391, 397 (1992).”); Syl. pt. 11, Brooke B. v. Ray C., II, 230 W. Va. 355, 738

S.E.2d 21 (2013) (“It is not for this Court arbitrarily to read into a statute that which it does

not say. Just as courts are not to eliminate through judicial interpretation words that were

purposely included, we are obliged not to add to statutes something the Legislature

purposely omitted.”).



              Furthermore, the type of contract must be “for the operation and management

of the solid waste facilities . . . .” W. Va. Code § 22C-4-17 (emphasis added). The

reference to “operation and management,” as opposed to “operation or management,”

indicates an intent that the contract encompass the running of the entire waste facility

operation rather than simply functioning as a manager; thus, it reflects a reference to

independent contractors rather than an employee. 6 This is particularly so in light of the

fact that another provision expressly grants county solid waste authorities the power to

employ managers, which we discuss below. See Syl. pt. 1, UMWA by Trumka v. Kingdon,


              6
                An “independent contractor” is “Someone who is entrusted to undertake a
specific project but who is left free to do the assigned work and to choose the method for
accomplishing it.” Independent Contractor, Black’s Law Dictionary (11th ed. 2019).

                                               11
174 W. Va. 330, 325 S.E.2d 120 (1984) (“The general rule of statutory construction

requires that a specific statute be given precedence over a general statute relating to the

same subject matter where the two cannot be reconciled.”). Based on the foregoing, we

conclude that West Virginia Code section 22C-4-17 does not grant a county solid waste

authority the power to enter into a fixed-term employment contract with a non-civil service

employee.



              We next address Mr. Bradford’s argument that such power may be found in

West Virginia code section 22C-4-23. Mr. Bradford points to several paragraphs of section

22C-4-23 in support of his argument that a fixed-term employment contract executed by a

county solid waste authority is valid and enforceable. Specifically,

                      The authority may exercise all powers necessary or
              appropriate to carry out the purposes and duties provided in
              this article, including the following:

                     ....

                     (6) Acquire, construct, reconstruct, enlarge, improve,
              furnish, equip, maintain, repair, operate, lease or rent or
              contract for the operation by any person, partnership,
              corporation or governmental agency, any solid waste facility
              or collection, transportation and processing facilities related
              thereto.

                     ....

                    (10) Make and enter all contracts, leases and agreements
              and to execute all instruments necessary or incidental to the
              performance of its duties and powers.


                                            12
                     (11) Employ managers, engineers, accountants,
              attorneys, planners and such other professional and support
              personnel as are necessary in its judgment to carry out the
              provisions of this article.

                     ....

                    (17) Do all acts necessary and proper to carry out the
              powers expressly granted to the authority by this article and
              powers conferred upon the authority by this article.


W. Va. Code § 22C-4-23. These paragraphs also have never been construed.



              Similar to West Virginia Code section 22C-4-17, paragraph 6 of West

Virginia Code section 22C-4-23 allows, in pertinent part, a county solid waste authority to

“contract for the operation by any person, partnership, corporation or governmental

agency, any solid waste facility . . . .” For the same reasons explained above with respect

to section 22C-4-17, we find the term “person” as used in section 22C-4-23(6) does not

refer to an employee. Rather, much like section 22C-4-17, this provision provides general

permission to a county solid waste authority to, among other specified actions, execute

contracts with independent contractors as needed to operate its solid waste facility. This

interpretation, which ensures consistency between sections 22C-4-17 and 22C-4-23(6), is

in accord with the principle of statutory construction directing that “Statutes which relate

to the same subject matter should be read and applied together so that the Legislature’s

intention can be gathered from the whole of the enactments.” Syl. pt. 3, Smith, 159 W. Va.

108, 219 S.E.2d 361. See also Syl. pt. 5, in part, Fruehauf Corp. v. Huntington Moving &

                                            13
Storage Co., 159 W. Va. 14, 217 S.E.2d 907 (1975) (“Statutes which relate to the same

persons or things, or to the same class of persons or things, or statutes which have a

common purpose will be regarded in pari materia to assure recognition and

implementation of the legislative intent . . . .”).



               Likewise, paragraph 10 specifically addresses contracts, but, relevant to the

certified question now before us, confers to a county solid waste authority only the power

to “[m]ake and enter” contracts “necessary or incidental to the performance of its duties

and powers.” W. Va. Code § 22C-4-23(10). Nothing in the language of paragraph 10

refers to employees or sanctions fixed-term employment contracts. Similarly, paragraph

17 generally empowers a county solid waste authority to “[d]o all acts necessary and proper

to carry out the powers expressly granted to the authority by this article and powers

conferred upon the authority by this article.” W. Va. Code § 22C-4-23(17). Again, nothing

in this paragraph mentions employees or allows fixed-term employment contracts. These

two provisions, in plain language, simply authorize county solid waste authorities to take

those steps necessary to exercise the powers expressly granted to them, which, according

to the statutes we have considered thus far, do not include the power to execute a fixed-

term employment contract.



               Finally, we examine Paragraph 11 of West Virginia Code section 22C-4-23,

which does address a county solid waste authority’s powers with respect to hiring

                                               14
employees. 7 Paragraph 11 allows a county solid waste authority to “[e]mploy managers,

engineers, accountants, attorneys, planners and such other professional and support

personnel as are necessary in its judgment to carry out the provisions of this article.”

W. Va. Code § 22C-4-23(11). While this provision authorizes the employment of various

personnel, including managers, it grants no permission for a fixed-term employment

contract.   Because Code section 22C-4-23(11) does not expressly allow fixed-term

employment contracts, we are unable to read such a mandate into it. “It is not for this Court

arbitrarily to read into a statute that which it does not say. Just as courts are not to eliminate

through judicial interpretation words that were purposely included, we are obliged not to

add to statutes something the Legislature purposely omitted.” Syl. pt. 11, Brooke B., 230

W. Va. 355, 738 S.E.2d 21. See also Syl. pt. 1, Consumer Advoc. Div. v. Pub. Serv.

Comm’n, 182 W. Va. 152, 386 S.E.2d 650 (1989) (“A statute, or an administrative rule,

may not, under the guise of ‘interpretation,’ be modified, revised, amended or rewritten.”).



               In fact, this Court previously has identified a public policy against such

contracts. Long ago it was recognized that

               If a . . . mere employe[e] . . . is to have a fixed tenure for a
               fixed term, without power in the council to remove him, it
               would cramp the powers of the town, defeat the performance


               7
                One other provision allows county waste authorities to, “with the written
approval of the attorney general, . . . employ counsel to represent it.” W. Va. Code § 22C-
4-9 (eff. 1994). This statute is not relevant to the questions presently before this Court.

                                               15
              of some of its essential functions, and be very hurtful to public
              interests. Public policy overrules that contention.

Town of Davis v. Filler, 47 W. Va. 413, 415, 35 S.E. 6, 7 (1900). See also Rogers v. City

of S. Charleston, 163 W. Va. 285, 293, 256 S.E.2d 557, 562 (1979) (recognizing that “it is

beyond the power of the governing body of a municipality to tie the hands of future

governing bodies in exercising the full jurisdiction of their office by depriving them of a

discretion which public policy demands remain unimpaired.”); Barbor v. Cnty. Ct. of

Mercer Cnty., 85 W. Va. 359, 362, 101 S.E. 721, 722 (1920) (opining that the Legislature

“did not desire or contemplate the tying of the hands of the [county] court by a contract

entered into possibly before one or more of its members were elected, but meant that the

court should at all times be free and unfettered in its supervisory control over such

eleemosynary institutions,” and rejecting a three-year employment contract that would

allow a county court the “power to extend through contracts the period of their control long

beyond the terms for which they were elected, and thus to deprive their regularly elected

successors of the important right to exercise some of the functions normally incident to the

office”). Thus, we conclude that West Virginia Code section 22C-4-23 does not permit a

county solid waste authority to enter into a fixed-term employment contract with a non-

civil service employee.




                                             16
              This court has acknowledged that government agencies may exercise only

those powers specifically delegated to them by statute or necessarily implied. For example,

in Barbor, the Court observed, with respect to a county court, that

              Its specific authority, however, is only such as the Constitution
              and [L]egislature of the [S]tate have seen fit to bestow upon it.
              “The county court is a corporation created by statute, and can
              only do such things as are authorized by law, and in the mode
              prescribed.” Goshorn’s Ex’rs v. County Court, 42 W. Va. 735,
              [26 S. E. 452,] pt. 5, Syl. It has only such powers as are
              expressly conferred by the [L]egislature, and such as are
              necessarily implied in the full and proper exercise of those
              powers expressly given. Keatley v. County Court, 70 W. Va.
              267, 275, [73 S. E. 706 (1912)].


Barbor, 85 W. Va. at 362, 101 S.E. at 722. See also Syl. pt. 7, City of Huntington v. Bacon,

196 W. Va. 457, 473 S.E.2d 743 (1996) (“‘The Board of Education of a school-district is

a corporation created by statute with functions of a public nature expressly given and no

other; and it can exercise no power not expressly conferred or fairly arising from necessary

implication, and in no other mode than that prescribed or authorized by the statute.’ Syl.

pt. 4, Shinn v. Board of Education, 39 W. Va. 497, 20 S.E. 604 (1894).”). Similarly, county

solid waste authorities are created by statute and possess only those powers expressly

given, or necessarily implied, and no other. Because, as explained above, solid waste

authorities have been granted no power to enter into fixed-term employment contracts, we

now expressly hold that a county solid waste authority has no power to enter into a fixed-

term employment contract with a non-civil service employee. Accordingly, any such

contract is unenforceable and void as a matter of law. Applying this holding to the first

                                             17
reformulated certified question, we answer the question in the negative. Our answer to this

question makes it unnecessary for us to answer the remaining certified questions as they

have been rendered moot.



                                           IV.

                                    CONCLUSION

             Based upon the foregoing analysis, we answer the first reformulated certified

question from the Circuit Court of Kanawha County as follows:

             Question: Is a fixed-term employment contract between a non-
             civil service employee and a county solid waste authority
             enforceable as a matter of law?

             Answer: No. A county solid waste authority has no power to
             enter into a fixed-term employment contract with a non-civil
             service employee.      Accordingly, any such contract is
             unenforceable and void as a matter of law.

Our answer to this question renders the remaining three questions moot.



                                                           Certified Questions Answered.




                                            18